Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a conviction of murder. The state’s case was made by the testimony of two witnesses and the dying declaration of the deceased, from which it appears that the deceased and Henderson Jackson, one of the state’s witnesses, were in the front room of a cabin when the appellant fired three times from the outside through one of the windows of the cabin, thereby killing the deceased.
According to the testimony of the appellant, who was the only other eyewitness who testified, he, Henderson Jackson, and the deceased were together in the room, and that he shot and killed the deceased while in the room in self-defense.
A motion for a new trial filed by the appellant, and which was overruled, set forth that he had discovered several new witnesses two of whom would testify that they were then with Sophronia Young, one of the state’s witnesses who claimed to have seen the appellant firing through the window, at a place from which it was* impossible to see what' was occurring at the deceased’s cabin, and that one of whom., Mike Wilson, would testify that he was within fifty yards of the cabin when the shooting occurred, that it occurred on the inside of the cabin, and that immediately thereafter the appellant came out of the door of the cabin. This motion was supported by the affidavits of the proposed witnesses. It appears from the evidence introduced in support of the motion that the failure of the appellant and of his counsel to discover these witnesses prior to the trial was not due to any lack of diligence on their part.
The testimony of the two witnesses in impeachment of Sophronia Young presents no ground for disturbing the verdict (Tuberville v. State, 38. So. 333), but that of Mike Wilson does.; for if the facts are as set forth in his affidavit, the homicide did not occur in the manner claimed by the state’s witnesses, and the case will then rest on the testimony of the appellant alone (Weathersby v. State, 95 Miss. 300, 48 So. 724).

Reversed and remanded.